        Case 1:18-cv-00102-NONE-SAB Document 71 Filed 07/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
     COREY WILLIAMS,                              Old Case No. 1:20-cv-00312-SAB (PC)
11
                   Plaintiff,                     ORDER CONSOLIDATING ACTION AND
12                                                DIRECTING CLERK OF THE COURT TO FILE
           v.                                     COMPLAINT IN LEAD CASE AND CLOSE
13                                                THIS ACTION
     EXECUTIVE DIRECTOR BRANDON
14   PRICE, et al.,

15                 Defendants.

16

17        Corey Williams (“Plaintiff”), a civil detainee, is appearing pro se and in forma pauperis
18   in this civil rights action pursuant to 42 U.S.C. § 1983. On January 22, 2018, Plaintiff filed an
19   action against Brandon Price and Pamela Ahlin challenging the amended to Cal. Code Regs.
20   tit. 9, § 4350 which added additional devices that are considered contraband and therefore are
21   prohibited to be possessed by a Sexually Violent Predator in the Department of State Hospitals.
22   See Williams v. Price (“Williams I”), No. 1:18-cv-00102-NONE-SAB (E.D. Cal. Jan. 22,
23   2018). In Williams I, Plaintiff alleged that the amendments to section 4350 violated his
24   constitutional rights and that his property which was now contraband under the regulation as
25   well as additional property had been confiscated. (Id.)
26        On March 2, 2020, Plaintiff filed the instant action (“Williams II”) against Defendants
27   Price and Ahlin, and additional Defendants Aaron Maylin, Samantha Sanchez, and Joanne
28   Brewer challenging the same amendment to section 4350 and the confiscation of this same


                                                    1
         Case 1:18-cv-00102-NONE-SAB Document 71 Filed 07/20/20 Page 2 of 3


 1   property pursuant to the amended regulation.

 2         Under the Local Rules of the Eastern District of California,

 3         An action is related to another action within the meaning of this Rule when
           (1) both actions involve the same parties and are based on the same or a similar
 4         claim;
           (2) both actions involve the same property, transaction, or event;
 5         (3) both actions involve similar questions of fact and the same question of law and
           their assignment to the same Judge or Magistrate Judge is likely to effect a
 6         substantial savings of judicial effort, either because the same result should follow
           in both actions or otherwise; or
 7         (4) for any other reasons, it would entail substantial duplication of labor if the
           actions were heard by different Judges or Magistrate Judges.
 8

 9   L.R. 123(a). These actions were related and reassigned to the magistrate judge on July

10   6, 2020. (Doc. No. 9.)

11         Where there are actions pending before the Court that involve common questions of law

12   or fact, Rule 42 of the Federal Rules of Civil Procedure provides that “the court may: (1) join

13   for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or

14   (3) issue any other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). “For

15   convenience, to avoid prejudice, or to expedite and economize, the court may order a separate

16   trial of one or more separate issues, claims, crossclaims, counterclaims, or third-party claims.”

17   Fed. R. Civ. P. 42(b). “The district court has broad discretion under this rule to consolidate

18   cases pending in the same district.” Inv’rs Research Co. v. U.S. Dist. Court for Cent. Dist. of

19   California, 877 F.2d 777, 777 (9th Cir. 1989).

20         Here, both actions, Williams I and Williams II, bring the same challenges to the

21   amendment to section 4350 and allege confiscation of the same property due to the amended

22   regulation. Both actions are brought against Defendants Price and Ahlin, although Plaintiff has

23   included additional defendants in Williams II. As both of these actions involve the same or

24   similar parties and are based on the same claims, the court finds that it will effect a substantial

25   savings of judicial effort to consolidate these actions into a single action under Rule 42(a).

26         Accordingly, IT IS HEREBY ORDERED that:

27         1.      This action is consolidated under Rule 42(a) of the Federal Rules of Civil

28                 Procedure with Williams v. Price, No. 1:18-cv-00102-NONE-SAB;


                                                      2
         Case 1:18-cv-00102-NONE-SAB Document 71 Filed 07/20/20 Page 3 of 3


 1        2.    The Clerk’s Office is directed to consolidate Williams v. Price, No. 1:18-cv-

 2              00102-NONE-SAB and Williams v. Price, No. 1:20-cv-312-SAB;

 3        3.    Williams v. Price, No. 1:18-cv-00102-NONE-SAB shall be designated as the lead

 4              case;

 5        4.    The parties are instructed to file all future documents in Williams v. Price, No.

 6              1:18-cv-00102-NONE-SAB; and

 7        5.    The Clerk of the Court is directed to file the May 2, 2020 complaint from

 8              Williams v. Price, No. 1:20-cv-312-SAB and a copy of this order in the case

 9              Williams v. Price, No. 1:18-cv-00102-NONE-SAB and to close this action.

10
     IT IS SO ORDERED.
11

12     Dated:   July 20, 2020
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
